PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Halliburton Energy Services, Inc.
Application No. 16/465,548
Filed: 30 May 2019
For: A Method for Combined Resistivity and Permitivity Determination with Borehole Imagers
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 CFR 1.182 filed July 11, 2022 to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137 which is being treated as a petition pursuant to 37 CFR 1.137(a) filed on July 11, 2022, to revive the above-identified application.  

The petition pursuant to 37 CFR 1.182 is GRANTED.

The requisite fee of $420.00 for the petition to expedite processing under 37 CFR 1.182 submitted on July 11, 2022 has been accepted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.  

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer mailed March 24, 2022.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 41.45(b). As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on May 25, 2022.  A Notice of Abandonment was mailed on June 24, 2022.

The petition satisfies the requirement of CFR 1.137(a) in that the petitioner has supplied (1) the appeal forwarding fee in the amount of $2360.00; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being referred to Group Art Unit 2864 for appropriate action in the normal course of business on the reply received on July 11, 2022.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET